Exhibit 10.02

Non-Employee Director

AWARD AGREEMENT

This Restricted Unit and distribution equivalent right award agreement
(“Agreement”), effective as of the date set forth at the end of this Agreement
(“Grant Date”), is between NuStar GP, LLC (the “Company”) and [insert name]
(“Participant”), a participant in the NuStar GP, LLC Second Amended and Restated
2000 Long-Term Incentive Plan, as amended (the “Plan”). All capitalized terms
contained in this Award shall have the same definitions as are set forth in the
Plan unless otherwise defined herein. The terms of this grant are set forth
below.

 

1. The Compensation Committee of the Board of Directors of the Company hereby
grants to Participant [insert #] Restricted Units under the Plan. A “Restricted
Unit” is a phantom unit that is equivalent in value to a common unit (“MLP
Common Unit”) of NuStar Energy L.P. (the “MLP”). In addition, a Restricted Unit
represents the right to receive, upon vesting as provided below, an MLP Common
Unit. Restricted Units are granted hereunder in tandem with an equal number of
distribution equivalent rights (“DERs”). A DER is a right to receive an amount
in cash from the Company or its designee equal to the distributions made by MLP
with respect to an MLP Common Unit during the period that ends upon vesting of
the tandem Restricted Unit or its forfeiture pursuant to Section 6.2 (ii) of the
Plan.

 

2.

The Restricted Units granted hereunder are subject to the following Restricted
Periods, and will vest and accrue to Participant in the following increments:
[insert  1/3 #] Units on [insert 1st anniversary of grant date]; [insert  1/3 #]
Units on [insert 2nd anniversary of grant date]; and [insert  1/3 #] Units on
[insert 3rd anniversary of grant date]. The Restricted Units may vest prior to
the expiration of such period as set forth in the Plan. Upon vesting, for each
Restricted Unit granted hereunder, the Participant will be entitled to receive
an unrestricted Common Unit of NuStar Energy L.P.

 

3. Participant agrees that the unrestricted common Units to which Participant
will be entitled in connection with the vesting of each Restricted Unit may be
issued in uncertificated form pursuant to the Direct Registration Service of the
MLP’s transfer agent.

 

4. DERs with respect to the Restricted Units will be paid to Participant in cash
as of each record payment date during the period such Restricted Units are
outstanding. DERs are subject to the same restrictions as the Restricted Units.

 

5. The Company will withhold any taxes due from Participant’s grant as required
by law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to Participant.

 

6. By accepting this Award, Participant hereby accepts and agrees to be bound by
all of the terms, provisions, conditions, and limitations of the Plan and any
subsequent amendment or amendments thereto, as if it had been set forth verbatim
in this Award.

 

7. This Award shall be binding upon the parties hereto and their respective
heirs, legal representatives, and successors.

 

8. This Award is effective as of [insert grant date].

 

9.

The issuance of Units under this Award shall be made on or as soon as reasonably
practical following the applicable date of vesting, but in any event no later
than the 15th day of the third month following the end of the year in which the
applicable date of vesting occurs. With respect to the receipt of distributions,
the payment of distributions shall be made by the last day of the fiscal quarter
during which distributions on the Company’s Units are paid, but in any event by
no later than the 15th day of the month following the end of the year in which
the applicable distributions on the Company’s Units are paid. This Agreement and
the Award evidenced hereby are intended to comply, and shall be administered
consistently in all respects with Section 409A of the Internal Revenue Code and
the regulations promulgated thereunder. If necessary in order to ensure such
compliance, this Agreement may be reformed consistent with guidance issued by
the Internal Revenue Service.

 

10. The validity, construction and effect of this Agreement shall be determined
by the laws of the State of Texas.

 

11. Neither Participant nor any person claiming by, through or under Participant
with respect to the Restricted Units shall have any rights as a unitholder of
NuStar Energy L.P. (including, without limitation, voting rights).



--------------------------------------------------------------------------------

12. The Agreement and Participant’s interest in the Restricted Units granted by
this Agreement are of a personal nature, and, except as expressly provided in
the Agreement or the Plan, Participant’s rights with respect thereto may not be
sold, mortgaged, pledged, assigned, transferred, conveyed or disposed of in any
manner by Participant. Any such attempted sale, mortgage, pledge, assignment,
transfer, conveyance or disposition shall be void, and the Company shall not be
bound thereby.

 

NUSTAR GP, LLC By:  

 

Name:  

 

Title:  

 

 

Accepted:

 

[insert name] Date:                     